Citation Nr: 1105663	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.

2.  Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 until April 1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.

This issue was previously before the Board and in a decision of 
November 18, 2009 the Board denied the Veteran's claim relating 
to evaluation of PTSD.  On September 14, 2010 the United States 
Court of Appeals for Veterans Claims (Court) granted a September 
2010 joint motion for remand by the appellant and VA General 
Counsel, and ordered that the Board comply with the joint motion.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD has been productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claim arises from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  

Service treatment records and service personnel records have been 
obtained, as have records of private and VA treatment.  
Furthermore, the Veteran was afforded a VA examination in April 
2006 in which the examiner was provided the claims for review, 
took down the Veteran's history, considered the lay evidence 
presented, and reached a conclusion based on his examination that 
is consistent with the record.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant 
is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a June 2007 hearing 
before a Decision Review Officer.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Claim on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).
	
When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to a higher rating for PTSD, is an appeal from the 
initial assignment of a disability rating in August 2008.  As 
such, the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case the 
Veteran was awarded entitlement to service connection for PTSD, 
effective June 14, 2005, with a temporary total rating from that 
date through August 31, 2005 due to hospitalization.  See 38 
C.F.R. §4.29 (2010).  Thereafter, PTSD was assigned a 30 percent 
evaluation.  This results in a staged rating based on such 
hospitalization.  In a June 15, 2005 evaluation, the Veteran's 
mood was nervous and his affect was euthymic, calm, and non-
labile.  His GAF score was 63.  Throughout his hospitalization, 
the Veteran participated in group therapy.  In a note from June 
23, 2005, the Veteran was described as listening to group therapy 
discussions without comment.  By July 12, 2005 the Veteran was 
reported to have become much more open in his conversations with 
others.  With regard to the period beginning September 1, 2005, 
the evidence discussed bellow shows that the disability has not 
significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD is evaluated rated under 38 C.F.R. § 4.149 
Diagnostic Code (DC or Code) 9411.  Under this general rating 
formula, a 30 percent evaluation is provided for a showing of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.149, DC 9411 (2010).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

GAF scores of 51 to 60 represent moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

Scores of between 41 and 50 represent serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, or 
school 41 functioning (e.g., no friends, unable to keep a job).

Where GAF scores are from 31 to 40, there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

On outpatient evaluation in August 2004, the Veteran admitted to 
recent increasing stress and resulting depression.  He had no 
history of suicidal or homicidal ideation, but felt he was close 
to suicide the prior winter.  The Veteran endorsed frequent 
flashbacks and dreams of Vietnam combat.  He stated that he had 
not held any job for more than six month throughout his life, and 
attributed this to low back pain.

In September 2004 the Veteran became easily angered and was 
tearful in describing his estrangement from his family.  He had 
poor sleep, nightmares, and low energy.  A diagnosis of 
depression was offered and his GAF was assessed as 40.

During hospitalization in June 2005, the Veteran reported poor 
sleep and had violent tendencies.  He indicated that he left his 
most recent job in October 2004 due to problems with the 
management.  The longest he had held a job was one year.  The 
Veteran endorsed feeling depressed but denied suicidal ideation.  
Nightmares occurred four to five times a week, and the evaluating 
doctor was unable to elicit any specific avoidance behaviors.  
The Veteran denied auditory or visual hallucinations, but did 
have overall paranoid ideation with no specifics.  He had no 
symptoms consistent with delirium, dementia, psychosis, major 
depressive episode, mania, hypomania, anxiety, panic attacks, 
obsessions, or compulsions.  On mental status examination, the 
Veteran had clear speech normal psychomotor activity, and calm 
affect.  Thought process was linear and he was alert and oriented 
in all spheres.  Judgment, reasoning and insight appeared to be 
fair.  The Veteran's GAF score was 63.

In a VA examination in April 2006, the Veteran indicated that he 
had never held sustained employment, and the longest he ever held 
a job was for five weeks.  He reported significant alcohol and 
drug use in the past but currently only uses nicotine 
excessively.  Social relationships were restrained and he had 
more involvement with those willing to support him in various 
ways.  The Veteran denied any history of formal mood disorders or 
thought disorders, he also denied current suicidal or homicidal 
thinking.  The examiner described some of the Veteran's responses 
to questions as indicating an inherent ambivalence or generalized 
antisocial approach to his military service.

Diagnostic testing revealed clinical dysfunctions including 
schizoid, avoidant, depressive, sadistic, negativistic, 
masochistic, schizotypal, borderline paranoid, anxiety disorder, 
somatoform, dysthymic disorder, PTSD and major depression.  
Further testing indicated that the Veteran may have been engaging 
in symptom magnification for the pursuit of secondary gain as 
part of an overall antisocial personality make-up.

The Veteran reported re-experiencing in the form of recollections 
and dreams.  He was extremely avoidant, living in a highly 
isolated, antagonistic fashion where he was detached for long 
periods of time from basic social interactions.  He reported 
increased arousal in the form of nightly sleep disturbance with 
nightmares.  He had a history of irritability and anger to the 
point of explosiveness.  The examiner indicated that many of his 
symptoms were intertwined with development of antisocial 
personality disorder and thus it was difficult to estimate the 
degree that PTSD specifically impacted on his social and 
occupational functioning.  The examiner characterized the 
Veteran's PTSD as a mild to moderate case and gave a GAF score, 
solely related to PTSD, of 60.

An April 2006 letter from a therapist with the trauma recovery 
program that the Veteran participated in indicated that the 
Veteran had symptoms of hyper-vigilance and hyper-arousal, as 
well as increased startle response, over-reaction to perceived 
threats and an inability to concentrate as well as frequent 
nightmares.  It was reported that the Veteran exhibited anxiety 
and panic attacks brought on by recurrent and bothersome 
intrusive recollections of traumatic experiences in active 
service.  He also suffered from depressive symptoms as manifest 
by anhedonia, sleep disturbance, difficulty concentrating, loss 
of interest in meaningful activities, low energy, poor appetite 
and guilt.  Functioning was impaired with regard to as his 
ability to establish and maintain effective or favorable 
interpersonal relationships.

A February 2007 letter submitted by a facilitator of a Veterans' 
support group, stated that the Veteran does not have regular 
contact with his two adult daughters and that his primary 
relationship was with a pet cat.

Lay statements submitted on the Veteran's behalf document sleep 
disturbances, social avoidance, isolating behavior, violent 
temper, and some neglect for appearance and hygiene.  As these 
are all capable of lay observation, statements  from friends of 
the Veteran documenting these behaviors are consider competent.  
A June 2007 statement from the Veteran endorsed a history of 
sleep disturbance, isolation, anger, confusion, flashbacks and 
anxiety attacks.  Although, the Veteran admitted to having many 
personal relationships, he stated that he had only one "true 
friend."  He also stated that he sometimes has difficulty 
recalling the current day or year.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 
U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation. This construction is not 
inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

After a careful review of the evidence above, the Board finds the 
Veteran's PTSD to be 30 percent disabling.  As previously 
indicated, the current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.149, DC 9411 
(2010).

In order to warrant a 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In this case, the evidence shows the Veteran to have occupational 
and social impairment, depressed mood, anxiety, sleep impairment 
(including nightmares), and he has exhibited isolating behavior.  
However, the effect of PTSD has been productive of no more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  Thus the impairment is no more than 30 
percent disabling.  

With regard to the symptoms presented to examiners, therapists 
and others, the Board notes the evaluation of the VA examiner in 
April 2006 who indicated that the Veteran's symptoms on 
diagnostic testing were "quite likely inflated," and that 
"this Veteran may be engaging in symptom magnification for the 
pursuit of secondary gain."  The examiner went on to note that 
this assessment was corroborated by extensive clinical 
observations.   The examiner is a trained professional and 
accordingly is competent to make the determination that the 
Veteran's symptoms were artificially magnified for the purpose of 
self gain.  We also find the opinion of the examiner to be 
detailed and entitled to significant probative weight.

The Board further notes that in reporting his occupational 
history, the Veteran has offered varied information.  
Specifically, in August 2004 he stated that his longest period of 
employment had been six months, in June 2006 he endorsed a one 
year prior employment, and in April 2006 he told a VA examiner 
that the longest he had held a job was five weeks.  Clearly, the 
appellant is not a consistent historian.

When viewed together, the Veteran's lack of consistently 
reporting symptoms and history, combined with the clinical 
opinion that he is engaging in intentional symptoms inflation 
leaves the Board to find that the Veteran is not credible and his 
statements regarding his levels of symptomatology are of little 
probative value.  Rather, the Board relies on the diagnostic 
observations of trained professionals.

To that end, the Board notes that in the September 2010 JMR 
counsel for the appellant argued that the Board had not 
distinguished between symptoms resulting from PTSD and those 
symptoms relating to other disorders including any nonservice-
connected personality disorders.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).

The Board is under an obligation to base the decision on the 
evidence of record.  However, the joint motion seems to imply 
that the Board should ignore the evidence of record.  Here, we 
are presented with service-connected and non-service-connected 
diagnoses.  Generally, the Board does not base an evaluation on 
the non-service connected disability, providing that the degree 
of impairment may be separated.  38 C.F.R. § 4.14.  Here the VA 
examiner (not the Board) in April 2006 made a specific finding 
that PTSD alone resulted in a GAF score of 60.  That professional 
clearly was able to distinguish the manifestations.  The examiner 
further emphasized that the degree of impairment was mild to 
moderate and that the overall picture was in fact complicated by 
a personality disorder.  The Board may appropriately rely on the 
examiner's opinion that PTSD generates distinct manifestations 
which are discernable from the manifestations resulting from 
other non-service-connected disorders.  See 38 C.F.R. § 4.14 
(2010).

The JMR also criticizes the Board's reliance on GAF scores in 
determining the Veteran's level of disability.  The Board notes, 
again, that GAF scores may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
the JMR suggests that the Board placed too much weight on GAF 
scores in considering the Veteran's disability, the Board notes 
that the entire record was reviewed and the Veteran's overall 
disability picture was taken into consideration.  The Board finds 
the GAF score assessed on VA examination in 2006 to be especially 
probative as it specifically included only the effects of PTSD, 
to the exclusion of nonservice-connected disorders.  We again 
note that the examiner established that the impairment was mild 
to moderate in degree.  When presented with multiple diagnoses, 
we determine that the more probative evidence consists of a 
medical determination that separates the degree of disability. 

To that end, the Board notes that a GAF score of 60 represents 
only moderate symptoms or moderate difficulty in social or 
occupational functioning which the Board finds to be consistent 
with a 30 percent rating under DC 9411 and is consistent with the 
evidence of record.  The Board does recognize that GAF scores 
throughout the period on appeal have been as low as 40, however 
the score of 60 (as established by a competent professional) 
relates to the effect of PTSD alone on the level of functioning.  
The other GAF scores did not distinguish the degree of impairment 
resulting from non-service-connected impairments.  Although the 
evidence has been considered, the probative value is lessened due 
to a failure to distinguish.

Based on the foregoing, the Board concludes that the Veteran's 
PTSD has been 30 percent disabling throughout the period on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.


REMAND

A total rating based on unemployability due to service-connected 
disabilities may be granted if the service-connected disabilities 
preclude the Veteran from obtaining or maintaining substantially 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).
 
Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

Here, the September 2010 JMR argues that the issue of TDIU has 
been raised by the record.  Specifically, during his April 2006 
VA examination, the Veteran stated that he had never held a job 
for more than five weeks.  The Board notes that this endorsement 
by the Veteran is contradictory to a June 2005 statement in which 
he indicated that his longest job had been held for one year.  
Nonetheless, the Board finds that additional development is 
required in order to determine whether the Veteran's service-
connected PTSD has rendered him unemployable.

Accordingly, the case is REMANDED for the following action:

A VA examiner is to review the Veteran's 
claims file and make a determination as to 
whether it is at least as likely as not that 
the Veteran's service connected PTSD renders 
him incapable to gainful employment.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


